            Case 1:19-cv-01410-TSC Document 30 Filed 07/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 BUZZFEED, INC.,                                     )
                                                     )
                 Plaintiff,                          )
                                                     )
        v.                                           )
                                                              Civil Action No. 19-1410 (TSC)
                                                     )
 FOOD AND DRUG ADMINISTRATION, et                    )
 al.,                                                )
                                                     )
                 Defendants.                         )
                                                     )

                                   JOINT STATUS REPORT

       The parties, by counsel, respectfully submit this joint status report:

       1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit are FOIA requests

served by Plaintiff on the Food and Drug Administration (“FDA”), the United States Department

of Health and Human Services (“HHS”), United States Army Medical Research and Materiel

Command (“USAMRMC”), and the United States Department of Defense (“Defense

Department”) (collectively, “Defendants”).

       2.       Plaintiff initiated this action on May 15, 2019, ECF No. 1, and Defendants filed

their answer on June 27, 2019. ECF No. 14. That same day the Court ordered the parties to meet

and confer, and submit a joint status report by August 1, 2019. Min. Order (June 27, 2019). Over

the following two years, the parties regularly have submitted further joint status reports updating

the Court on developments in this FOIA action.

       3.       In the most recent joint status report, the parties informed the Court that Defendants

have completed their search and production and that Plaintiff is satisfied with Defendants’

productions.
            Case 1:19-cv-01410-TSC Document 30 Filed 07/26/21 Page 2 of 2




       4.       The parties are continuing their discussions in an attempt amicably to resolve fees

and costs issues. They propose to file a further joint status report on or before September 24, 2021.


Dated: July 26, 2021
       Washington, DC
                                                Respectfully submitted,
 /s/ Matthew Topic
 Matthew Topic, Bar No. IL0037                  CHANNING D. PHILLIPS, D.C. Bar # 415793
 Merrick Wayne, Bar No. IL0058                  Acting United States Attorney
 Loevy & Loevy
 311 N. Aberdeen Street, Third Floor            BRIAN P. HUDAK
 Chicago, IL 60607                              Acting Chief, Civil Division
 (312) 243-5900
                                                By:            /s/ Darrell C. Valdez
 Attorneys for Plaintiff                              DARRELL C. VALDEZ
                                                      Assistant United States Attorney
                                                      (202) 252-2507
                                                      darrell.valdez@usdoj.gov

                                                               /s/ Jessica B. Colsia
                                                      JESSICA B. COLSIA, GA Bar # 543222
                                                      Special Assistant United States Attorney
                                                      (202) 252-2574
                                                      jessica.colsia@usdoj.gov

                                                      United States Attorney’s Office
                                                      Civil Division
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530

                                                Attorneys for the United States of America




                                                -2-
